internal_revenue_service number release date index number ---------------------- ------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ------------------- telephone number ---------------------- refer reply to cc psi b04 plr-138805-12 date date legend taxpayer spouse trust foundation son son son committee date date date date x y dear --------------- ---------------------- -------------------- ----------------------------------------------------------------------------------------- ------------------------------------------- --------------------- ----------------------- ---------------------- ------------------------------------------------------------- ------------------- ---------------------- ------------ ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ---------------- this responds to your letter dated date and subsequent correspondence in which you request rulings under sec_2522 sec_2033 sec_2035 sec_2036 and sec_2038 of the internal_revenue_code the facts submitted and the representations made are as follows on date taxpayer created a charitable_lead_annuity_trust trust son is the sole trustee of trust the beneficiary of the income_interest in trust is a private_foundation foundation within the meaning of sec_509 foundation was established by taxpayer and spouse on date foundation’s directors are taxpayer spouse son and son board_of directors plr-138805-12 section iii a of trust provides that trust will pay for x years annuity period a guaranteed annuity amount equal to dollar_figurey annuity amount if foundation ceases to exist or is not described in each of sec_170 sec_170 sec_2055 and sec_2522 during the annuity period the trustee shall distribute the annuity amount to one or more organizations having a similar purpose that are in existence and described in each of sec_170 sec_170 sec_2055 and sec_2522 and in equal or unequal shares among them as the trustee may choose trust further provides that taxpayer shall never exercise the power of the trustee described in the immediately preceding sentence the trustee shall pay foundation the annuity amount each year for the x-year term on the last day of trust’s taxable_year notwithstanding any existing or later enacted state law except on termination of the annuity period no amount may be paid from trust to or for_the_use_of any person other than an organization describe in each of sec_170 sec_170 sec_2055 and sec_2522 section iii f provides that no portion of the annuity amount may be prepaid or commuted by the trustee section iii i provides that the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 except to the extent provided in sec_4947 the trustee shall not retain any excess_business_holdings as defined in sec_4943 which would subject trust to tax under sec_4943 the trustee is further restricted from making any investments which would subject trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 if sec_4942 is at any time applicable to trust the trustee is to make such distributions at such time and in such manner as not to subject trust to tax under sec_4942 section iii l provides that upon the expiration of the annuity period the trustee after making all distributions required by section iii a shall deliver and distribute the remaining trust property in equal shares to the trustees of trusts established for son sec_1 and section iii p provides that on or immediately prior to any valuation of trust assets the trustee shall report to the valuation trustee the identity of all assets of trust that do not have a readily_ascertainable_fair_market_value the valuation trustee shall then have any of those assets valued as of the appropriate valuation_date and report the value to the trustee the valuation shall be made independent of the trustee and of any related_or_subordinate_party or disqualified_person with respect to trust in all events the valuation trustee and any successor must be an independent_trustee an independent_trustee is any party other than a_related_or_subordinate_party with respect to trust within the meaning of sec_672 or a disqualified_person with respect to trust within the meaning of sec_4946 other than a party who is a disqualified_person with respect to trust solely by reason of service as the trustee of trust section iv g of trust provides in relevant part that if the trustee fails or ceases to serve as the trustee for any reason then son has the power to appoint any individual s including without limitation himself but specifically excluding taxpayer and plr-138805-12 spouse any corporate trustee or both to serve as sole trustee or co-trustees if son cannot exercise this power son acquires this power if son cannot exercise this power son acquires this power section iv r provides that neither taxpayer nor spouse shall ever serve as a trustee or hold or exercise any powers of the trustee on date the board_of directors of foundation amended foundation’s bylaws as follows article iii sec_3_2 provides that if at any time foundation is a beneficiary of a charitable_lead_trust a charitable_remainder_trust or other similar trust and the charitable_trust was established by a director or officer of or substantial_contributor to foundation the director officer or substantial_contributor establishing the charitable_trust shall be prohibited from acting on or involvement in matters concerning the receipt investment grant or distribution of or any other decisions involving funds received by foundation from such charitable_trust in addition any funds received from a charitable_trust shall be segregated into a separately established and dedicated account and separately accounted for on the books_and_records of foundation in a manner that clearly allows the tracing of the funds into and out of such separate_account article iii sec_3_9 provides that a director who establishes a charitable_trust for the benefit of foundation may not be counted when establishing a quorum to vote on matters relating to the receipt investment grant or distribution of or any other decisions involving funds received by foundation article vi sec_5 provides that no committee established by the board_of directors including a standing committee established under sec_5 of the bylaws shall include as a member a director or officer of or a substantial_contributor to foundation who has established a charitable_trust of which foundation is a beneficiary on date a quorum of the board_of directors excepting taxpayer established a standing committee committee under sec_5 of the bylaws with the sole authority to receive separately invest and make all investment decisions and administrative grant and distribution decisions on behalf of foundation with respect to and regarding all funds received by foundation from trust the bylaws provide that committee consists of at least three members at least one of whom is not a director of foundation and at least one of whom is not related or subordinate to any director of foundation as defined by sec_672 all actions by committee shall require unanimous consent taxpayer requests the following rulings the funding of trust will be a completed_gift for federal gift_tax purposes taxpayer is entitled to a gift_tax deduction under sec_2522 based on the present_value of the annuity determined in accordance with sec_25_2512-5 of the gift_tax regulations and on taxpayer’s death no portion of the principal of trust will be included in taxpayer’s gross_estate under sec_2033 sec_2035 sec_2036 or sec_2038 plr-138805-12 ruling sec_1 and sec_2501 provides that a tax is imposed each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides that as to any property or part thereof of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_25_2511-2 provides that a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during the year to or for_the_use_of the charitable purposes described therein sec_2522 provides that where a donor transfers an interest in property to a person or for a use described in subsection a and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in subsection a no deduction shall be allowed for the interest which is or has been transferred to the person or for the use described in subsection a unless in the case of any interest other than a remainder_interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides in part that the charitable interest is a guaranteed_annuity_interest whether or not such interest is in trust the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than plr-138805-12 annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of the gift and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of gift sec_25_2522_c_-3 provides that a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect under sec_25_2522_c_-3 the present_value of a guaranteed_annuity_interest in trust is to be determined under sec_25_2512-5 in this case for purposes of sec_25_2511-2 taxpayer has not retained a power over the property transferred to trust and he has not retained an interest reversion or right to alter amend or revoke trust taxpayer may not serve as a trustee of trust although he is one of the directors of foundation he is not permitted to vote on matters relating to disbursements or grants of funds received from trust any funds received by foundation from trust will be segregated into a separate_account committee will administer and distribute the separate_account taxpayer will have no power over the account or committee the annuity payable under trust satisfies the requirements of sec_25_2522_c_-3 and is a guaranteed annuity for purposes of sec_2522 accordingly based upon the facts submitted and the representations made we conclude that taxpayer's transfer to trust is a completed_gift for federal gift_tax purposes we further conclude that taxpayer is entitled to a gift_tax deduction under sec_2522 based on the present_value of the guaranteed annuity payable to foundation determined in accordance with sec_25_2512-5 ruling sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the three-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has made a plr-138805-12 transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to his death or for any period which does not in fact end before this death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three-year period ending on the date of the decedent's death in this case taxpayer created trust under which a fixed amount is distributed annually to a qualified charitable_organization for a term of years at the end of the term of years the remaining trust property will be distributed to existing trusts established for the benefit of son sec_1 and further taxpayer cannot serve as a trustee of trust and he cannot participate in any vote of foundation’s board_of directors or officers concerning the annuity funds received from trust thus taxpayer retains no interest or reversion in trust and no right to alter amend or revoke trust accordingly based on the facts submitted and the representations made we conclude that no portion of trust’s property will be included in taxpayer's gross_estate under sec_2033 sec_2035 sec_2036 or sec_2038 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code plr-138805-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
